McCLUNG, Justice,
dissenting.
I agree with the majority’s opinion in cause number 05-85-00969-CR (the Howie burglary). However, I respectfully dissent to the majority’s opinion in cause number 05-85-00970-CR (the Forest burglary).
I fail to see how the evidence is sufficient to hold appellant guilty as a party to the Forest burglary. A person is criminally responsible as a party to an offense only if “he solicits, encourages, directs, aids, or attempts to aid” the one who commits the offense. TEX.PENAL CODE § 7.02(a)(2) (Vernon 1974). The majority would hold appellant a party simply because he was a passenger in a car containing goods recently stolen from the Forest condominium.
In Urtado v. State, 605 S.W.2d 907 (Tex.Crim.App.1980), the evidence was held to be insufficient to hold the appellant guilty as a party to an attempted burglary of a habitation, even upon evidence that appel*37lant aided the perpetrators by driving them to the crime scene, that appellant was observed making a cutting-type motion across the top of a window screen on the habitation, and that the screen was found to be cut at the point at which appellant made the cutting motion. Here, there is even less evidence. There is no evidence that appellant was at the scene of the Forest burglary, that appellant in any way aided those who committed the Forest burglary, or that appellant possessed goods from the Forest burglary.
Appellant was a passenger, not the driver, of the car in which the stolen property was found. None of the jewelry recovered from appellant’s pocket was identified by Howie or Forest. The only property identified by Howie and Forest came from the trunk of the car and perhaps the television from the back seat. The sole print evidence introduced at guilt/innocence was that from Howie’s door. There was no evidence that appellant and his companions tried to elude Officer Cottongame when stopped, and in fact, when appellant had an opportunity to flee, he did not. Further, there was no testimony of any furtive gestures on appellant’s part when the car was stopped, and no evidence was introduced of any oral or written statement by appellant, if indeed he made any. None of the statements of Smith to Officer Cottongame implicate the appellant in either of the two burglaries.
In this factual context, the only theory on which a burglary conviction for the Forest burglary might be predicated is one in which guilt is inferred from the possession of recently stolen goods. See Jackson v. State, 645 S.W.2d 303, 306 (Tex.Crim.App.1983). When a defendant is found in possession of recently stolen property and at the time of arrest fails to make a reasonable explanation showing his honest acquisition of the property, the fact finder may draw an inference of guilt. Hardesty v. State, 656 S.W.2d 73, 76 (Tex.Crim.App.1983). However, for the inference of guilt from the circumstances of possession alone to operate, such possession must be personal, must be recent, must be unexplained, and must involve a distinct and conscious assertion of right to the property by the defendant. Jackson, 645 S.W.2d at 306.
There is no evidence that appellant possessed any property from the Forest burglary. In fact, there is no evidence at all linking appellant to the Forest burglary. The only evidence implicating appellant in any burglary pertains to the Howie burglary. That evidence is the fingerprint from Howie’s door and her roll of coins found at appellant’s feet in the car. Sufficiency of the evidence is not challenged in the Howie burglary. The majority in effect finds appellant guilty of the Forest burglary because they find he is guilty of the Howie burglary.
The evidence in the Forest burglary is circumstantial. Accordingly, it was incumbent that the State’s evidence exclude every reasonable hypothesis other than that the appellant was guilty of the offense charged, in order to sustain its burden of proving that appellant committed the crime. Dickey v. State, 693 S.W.2d 386, 387-88 (Tex.Crim.App.1984); Urtado, 605 S.W.2d at 909. A reasonable hypothesis not excluded is that appellant participated in only the Howie burglary. Because there is a reasonable hypothesis other than the guilt of appellant in the Forest burglary, I would hold that the elements of the crime could not have been found beyond a reasonable doubt. Accordingly, I would reverse the trial court’s judgment in cause number 05-85-00970-CR and render a judgment of acquittal in that cause.